Citation Nr: 0911640	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for post-operative respiratory residuals 
of March 1994 heart surgery.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
disability manifested by left hand weakness, on a direct 
basis and as secondary to service-connected scars of the left 
hand.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Offices (ROs) in Montgomery, 
Alabama and in Nashville, Tennessee.  Due to the location of 
the Veteran's residence, the jurisdiction of his appeal 
remains with the Nashville RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Previously, in September 2008, the Veteran presented 
testimony before a decision review officer (DRO) at the 
Nashville RO.  In November 2008, the DRO who had conducted 
that hearing denied the issues on appeal.  

In a January 2009 letter, the RO informed the Veteran that 
his appeal had been certified, and thus transferred, to the 
Board for appellate review.  In pertinent part of this 
correspondence, the RO notified him that he had 90 days from 
the date of the letter to request such a hearing if he wished 
to present testimony before the Board.  

In a statement dated in February 2009 and received at the 
Board approximately two weeks later in March 2009, the 
Veteran, through his attorney, requested a personal hearing 
before a Veterans Law Judge (VLJ) at the RO.  A complete and 
thorough review of the claims folder indicates that he has 
not been accorded such a hearing, nor has he withdrawn his 
request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  Schedule the Veteran for a hearing 
before a VLJ at the Nashville RO, with 
appropriate notification to him and his 
attorney.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


